UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-07888 Limited Term Tax-Exempt Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: July 31 Date of reporting period: July 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Limited Term Tax-Exempt Bond Fund of AmericaSM [photo of a road cutting through a tree-covered mountain] Annual report for the year ended July 31, 2011 Limited Term Tax-Exempt Bond Fund of America seeks current income exempt from regular federal income taxes, consistent with preservation of capital, by investing primarily in investment-grade municipal bonds. The fund’s portfolio maintains a dollar-weighted average maturity between three and 10 years. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 2.50% maximum sales charge* % % % *The maximum initial sales charge was 3.75% prior to November 1, 2006. The total annual fund operating expense ratio was 0.60% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on page 17 for details. The fund’s 30-day yield for Class A shares as of August 31, 2011, calculated in accordance with the U.S. Securities and Exchange Commission formula, was 1.63%. (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 2.51%.) The fund’s distribution rate for Class A shares as of that date was 2.78%. Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 19. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Income may be subject to state or local income taxes and/or federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: In many ways, the past fiscal year (through July 31, 2011) included some of the most challenging municipal bond market conditions witnessed since the depths of the financial crisis in 2008. A prolonged period of industrywide mutual fund outflows pressured municipal bonds. This selloff, alongside broader concerns about the economic and fiscal environment in the U.S., contributed to heightened market volatility throughout the fund’s fiscal year. Against this volatile backdrop, Limited Term Tax-Exempt Bond Fund of America produced a solid result. For the 12 months ended July 31, 2011, the fund recorded a total return of 3.4%. A portion of this return came from dividends paid by the fund. For the 2011 fiscal year, the fund paid monthly dividends totaling nearly 46 cents a share. This amounts to an income return of about 2.9% for the fund’s investors. A small portion of the total return came from a modest rise in the fund’s net asset value, which increased from $15.78 to $15.85. Overall, the fund’s results were similar to those of its benchmarks. The Barclays Capital Municipal Short-Intermediate 1–10 Years Index (a proxy for the segment of the municipal market in which the fund primarily invests) returned 3.1%; this index is unmanaged and so its results do not include expenses. Meanwhile, the fund’s peer group measure, the Lipper Intermediate Municipal Debt Funds Average, posted a 3.3% return. Results for longer time periods are shown in the table below. [Begin Sidebar] Results at a glance For periods ended July 31, 2011, with dividends reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 10/6/93) Limited Term Tax-Exempt Bond Fund of America (Class A shares) % Lipper Intermediate Municipal Debt Funds Average* Barclays Capital Municipal Short- Intermediate 1–10 Years Index† *Results of the Lipper average do not reflect the effect of sales charges, account fees or taxes. † Barclays Capital Municipal Short-Intermediate 1–10 Years Index is a market-value-weighted index that includes investment-grade tax-exempt bonds with maturities of one to 10 years. This index is unmanaged and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. [End Sidebar] [photo of a road cutting through a tree-covered mountain] [Begin Sidebar] In this report Contents 1 Letter to investors 4 The value of a long-term perspective 5 Summary investment portfolio 10 Financial statements 23 Board of trustees and other officers [End Sidebar] Municipal market overview In very broad terms, the municipals market experienced two distinct phases during the fiscal year: the first was characterized by heightened volatility, and included several periods of dramatically falling bond prices; then came a rally that gathered momentum in April 2011 and continued for much of the fiscal year’s remaining months. In the first month of the fund’s past fiscal year, August 2010, the municipal bond market rose. This proved to be the lull before the storm. A prolonged selloff began in September. Over the fourth quarter of calendar year 2010, the Barclays Capital Municipal Bond Index (a proxy for the broader investment-grade municipal market of bonds rated BBB and above) lost about 4.2%, and was very volatile. From November 5 to November 17 alone, this broad index fell 3.4%. A subsequent rally helped regain about a third of that drop, only for the index to fall another 2.8% in the first half of December. All the while, redemptions from municipal bond mutual funds continued apace. In our view, investor emotion, as well as credit concerns, prompted the upheaval. Negative media reports on the financial distress of several state and local governments helped drive the indiscriminate selloff in November. Although we believe there could be continued financial distress in the coming years, we expect that the scope and impact will be much more limited than some of the media coverage during the past fiscal year has implied. The municipal bond market is broad and diverse. While the financial health of state and local government issuers is a pertinent concern when considering general obligation (G.O.) bonds, it is for the most part not directly relevant to revenue bonds, which represent the majority of issuance and the vast majority of the fund’s holdings. Revenue bonds are issued to finance specific projects — for example, airports, utilities like electricity and water, hospitals and housing that are supported by the income from the project. Weaker demand for municipal bonds continued into the first quarter of 2011. Then in the second quarter of 2011, municipal bond yields (which move inversely to prices) finally began to fall. Concerns about moderating U.S. and global growth prompted a so-called flight to quality as investors in stock markets sought the safety of higher quality bonds alongside select other assets. U.S. Treasury yields declined. With higher quality municipal bonds leading the way, municipals experienced a broad rally as relatively cheap bond valuations attracted investors. Emblematic of shifting investor sentiment, the run of consecutive weekly industrywide outflows from municipal bond funds that began in November 2010 finally came to an end with net industry inflows in early June. Inside the portfolio Over the past year, the portfolio counselors of Limited Term Tax-Exempt Bond Fund of America have continued to favor revenue bonds, rather than G.O. bonds. The fund’s exposure to G.O. bonds declined, from 9.2% at the start of the past fiscal year to 7.5% at the end. G.O. bonds are reliant on tax increases or budget cutbacks, whereas revenue bonds are largely based on revenue-generating localized activities. Despite ongoing challenges, the fund’s portfolio counselors believe that the thoroughness and depth of our research continues to distinguish the fund — enabling it to identify attractively priced bonds that can contribute to the fund’s long-term results. Among municipals, revenue bonds are where doing fundamental credit research — something that the fund’s investment professionals have much experience in — potentially can be beneficial to bond investors. This potential advantage can be further accentuated given that revenue bonds often trade relatively cheaply, compared to the broader municipal market. With insurance of municipal debt now relatively rare, understanding an issuer’s financial condition and the terms and provisions of a bond are crucial. Portfolio counselors and analysts spend significant time visiting projects and an integrated approach to research means that they can benefit from the insights of their colleagues in the taxable bond and equity analyst teams. [Begin Sidebar] Tax-exempt yields vs. taxable yields Find your estimated taxable income below to determine your federal tax rate,* then look in the far right column to see what you would have had to earn from a taxable investment to equal the fund’s 2.81% tax-exempt distribution rate† as of July 31, 2011. The fund’s tax-exempt distribution rate If your taxable income is … … then your federal of 2.81% is equivalent Single Joint tax rate is … to a taxable rate of … $
